25 Ill. App.3d 533 (1975)
323 N.E.2d 424
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JULIUS JAMES, Defendant-Appellant.
No. 60116.
Illinois Appellate Court  First District (3rd Division).
January 9, 1975.
James J. Doherty, Public Defender, of Chicago (William A. Swano, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Richard H. Robinson, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.